

117 SRES 385 ATS: Supporting the designation of the week of September 19 through September 25, 2021, as “Telehealth Awareness Week”.
U.S. Senate
2021-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 385IN THE SENATE OF THE UNITED STATESSeptember 23, 2021Mr. Schatz (for himself, Mr. Wicker, Mr. Cardin, Mr. Thune, Mr. Warner, and Mrs. Hyde-Smith) submitted the following resolution; which was considered and agreed toRESOLUTIONSupporting the designation of the week of September 19 through September 25, 2021, as Telehealth Awareness Week.Whereas telehealth allows a health care practitioner to furnish health care services to a patient or a practitioner at a different physical location than the health care practitioner;Whereas telehealth has played a significant role in supporting access to quality health care services for millions of patients during the COVID–19 public health emergency and will continue to be essential beyond the end of the public health emergency;Whereas following the unprecedented use of telehealth and virtual care services in response to the public health emergency, telehealth now represents a significant percent of care delivery, confirming the need to balance in-person and virtual care in the health care system;Whereas telehealth and virtual care services continue to provide patients and families with safe, appropriate, and high-quality care where and when they need it, and 91 percent of Medicare beneficiaries are satisfied with their telehealth experiences;Whereas telehealth allows health care providers to securely connect with patients wherever they are when an in-person interaction is not clinically necessary or available and expands access to health care services for patients in need of specialty care, enabling the health care system to do more good for more people;Whereas telehealth is a bipartisan issue and Members of Congress from both sides of the political aisle and both sides of Capitol Hill are dedicated to ensuring patients continue to have the choice to access telehealth once the COVID–19 public health emergency ends;Whereas the United States must help improve broader access to telehealth services for all individuals, including members of rural and underserved communities; andWhereas Telehealth Awareness Week unites the efforts of patients, caregivers, health care providers, policymakers, and other stakeholders to advance the role of telehealth in health care: Now, therefore, be itThat the Senate supports the designation of the week of September 19 through September 25, 2021, as Telehealth Awareness Week.